                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
_______________________________________
                                        )
UNITED STATES OF AMERICA                ) Docket No. 3:15-cr-220-FDW
                                        )
            v.                          )
                                        )
(1) PIERRE BUISSERETH                   ) ORDER
(3) TOCCARA QUANTAVIA KING              )
_______________________________________ )

       This matter is before the Court on the Motion of the United States of America, with

consent of Defendants Pierre Buissereth and Toccara Quantavia King, to dismiss without

prejudice the charges against Defendants Pierre Buissereth and Toccara Quantavia King in the

above-captioned Bill of Indictment, because they have pleaded guilty to related bills of

information in 3:19-cr-132-FDW and 3:19-cr-196-FDW.

       IT IS HEREBY ORDERED that the motion be GRANTED and that the charges against

Defendants Pierre Buissereth and Toccara Quantavia King in the above-captioned Bill of

Indictment be dismissed without prejudice.

       SO ORDERED.
